DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:  It appears that the word “tone” (specification page 1, line 12) should be replaced with the word - - one - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2021/0045536 A1).  With respect to claim 1, Chen discloses an easily assembled chair armrest comprising: an armrest support (20) having a top support surface (unlabeled) formed on a top thereof; an armrest pad body (11)(13) disposed on the top support surface of the armrest support (20) and having a first mounting space (unlabeled), formed in an upper contour of portion (13), which is arranged at a bottom surface of the armrest pad body and provided with an opening (132) facing downward; and at least one fastening member (12)(23) mounted between the armrest support (20) and the armrest pad body (11)(13) and provided with at least one first fastening portion (23) and at least one second fastening portion (in the form of a sleeve formed at (121)) which are aligned and pressed to fit and connect with each other vertically, one of the first fastening portion (23) and the second fastening portion is disposed on the top support surface of armrest support (20) while the other of the first fastening portion and the second fastening portion is arranged at the first mounting space and positions of the first fastening portion and the second fastening portion are corresponding to each other, the first fastening portion and the second fastening portion are a shaft tube (23) with a third fastening portion (231) and a sleeve, formed at a bottom side of member (12) provided with a fourth fastening portion (33) corresponding to the third fastening portion (231); the shaft tube (23) and sleeve are joined together by the third fastening portion (231) fastening with the fourth fastening portion (33) wherein the armrest support (20) and the armrest pad body (11)(13) are assembled into one part by the first fastening portion and the second fastening portion of the fastening member fastened with each other vertically while be assembled into the chair armrest.  With respect to claim 2, the first fastening portion (23) is located at the top surface of the armrest support (20) wherein the second fastening portion is located in the first mounting space formed by portion (11) of armrest pad body (11)(13).  With respect claim 3, the first fastening portion (230 is located in the first mounting space, given that it extends upward into the mounting space as shown in Figure 11 and the second fastening portion is sleeved on the first fastening portion and located at the top surface of the armrest support as seen in Figure 11.  With respect to claim 4, the armrest pad body (11)(13) is composed of an armrest pad (11) and an armrest member (13).  With respect to claim 5, the first mounting space is located at the armrest member (13) at the upper concave portion.  With respect to claim 6, the armrest member (13) includes an armrest cover in the form of the bottom surface of element (13) and an armrest base, in the form of ribbed portion and the opening of the first mounting space is arranged at the armrest base (see Figure 5).  With respect to claim 6, a sliding block (15) and a sliding slot (133) disposed in the armrest base of the armrest member (13) and the sliding block is able to move forward and backward in the sliding slot (133) of the armrest base; wherein the armrest pad body (11)(13) is able to be moved forward and backward relative to the armrest support (20) and the sliding block (15) for adjustment when the armrest support (20) and block (15) remained still.  With respect to claim 8, the second fastening portion is located at the sliding block (see Figure 5 and connection of element (12) carrying the second portion and sliding block (15).  With respect to claim 9, the first fastening portion (23) is located at the sliding block given that it is connected to the second fastening portion.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hseih (11,324,326); Hector (10,463,155); Wroe (5,865,124).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636